United States Court of Appeals
                     For the First Circuit

No. 15-2154

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     MIGUEL NIEVES-BORRERO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Aida M. Delgado-Colón, Chief U.S. District Judge]


                             Before

                Torruella, Thompson, and Barron,
                         Circuit Judges.


     Luz M. Ríos-Rosario for appellant.
     Jonathan L. Gottfried, Assistant United States Attorney, with
whom Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, were on brief, for appellee.


                           May 1, 2017
              BARRON, Circuit Judge. This appeal requires us to review

Miguel Nieves-Borrero's challenge to the 70-month prison sentence

that he received after he pled guilty in the United States District

Court   for    the   District    of   Puerto   Rico,   pursuant   to     a    plea

agreement,     to    aiding   and   abetting    a   convicted   felon    in   the

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and 2.       We affirm the sentence.

                                       I.

              In March of 2015, Nieves entered into a plea agreement

with the government.          In that agreement, the parties calculated

that Nieves' base offense level under the United States Sentencing

Guidelines was 14, pursuant to U.S.S.G. § 2K2.1(a)(6).                  The plea

agreement then calculated that the offense level should be reduced

by two levels due to Nieves' acceptance of responsibility, in

accordance with U.S.S.G. § 3E1.1.              The plea agreement thus set

forth a total adjusted offense level of 12.              The parties did not

stipulate to a criminal history category ("CHC") and made no

reference to any prior convictions of Nieves'.            The plea agreement

noted that the recommended sentencing range under the Guidelines

for a defendant with an offense level of 12 and a CHC of I is 10

to 16 months.         U.S.S.G. Ch. 5, Part A.            The plea agreement

stipulated that "[t]he parties agree to recommend a term of

imprisonment at the lower end of the applicable guideline range."




                                      - 2 -
              Prior to sentencing, but after the parties entered into

a plea agreement, the Probation Office issued a pre-sentence report

("PSR").      The PSR set forth a base offense level of 26 for Nieves,

which   was    higher   than      the    base     offense    level    that   the    plea

agreement had set forth.            The PSR used the higher figure because

it noted that Nieves had two prior convictions, neither of which

had been mentioned in the plea agreement.                   It then relied on these

two   prior    convictions     in       calculating    his     base    offense     level

pursuant to U.S.S.G. § 2K2.1(a)(1)(B), which provides for a base

offense level of 26 where a defendant has previously "sustain[ed]

at least two felony convictions of either a crime of violence or

a controlled substance offense."                  The terms "crime of violence"

and "controlled substance offense" are defined in the commentary

to U.S.S.G. § 4B1.2.

              The first of Nieves' prior felony convictions that the

PSR identified as qualifying under U.S.S.G. § 2K2.1(a)(1)(B) was

for fourth-degree aggravated battery under Article 122 of the

Puerto Rico Penal Code.           See P.R. Laws Ann. tit. 33, § 4750.               The

PSR specified that the conviction was "for conduct that qualifies

as a crime of violence under USSG § 4B1.2."

              The PSR identified the second of Nieves' qualifying

convictions under U.S.S.G. § 2K2.1(a)(1)(B) as one for attempt to

possess    with   intent     to     distribute       controlled       substances,    in

violation of Article 406 of the Puerto Rico Controlled Substances


                                          - 3 -
Act.   See P.R. Laws Ann. tit. 24, § 2406.   The PSR specified that

the conviction was "for conduct that qualifies as [a] controlled

substances offense[] under USSG § 4B1.2."

           The PSR also applied a two-level enhancement to the

offense level under U.S.S.G. § 2K2.1(b)(1) because Nieves' present

conviction was for conduct that involved five firearms, and applied

a three-level reduction for acceptance of responsibility under

U.S.S.G. § 3E1.1.   This resulted in a total adjusted offense level

of 25 for Nieves.   The PSR also specified that Nieves had a CHC of

III.   The PSR calculated that the resulting sentencing guidelines

range was 70 to 87 months' imprisonment. The PSR did not recommend

a specific sentence.   Nieves did not object to the PSR.

           Following the issuance of the PSR, Nieves pled guilty to

aiding and abetting a convicted felon in the possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2.

At the sentencing hearing, the government recommended a sentence

of 15 months' imprisonment.

           The District Court noted the discrepancy between the

Sentencing Guidelines range set forth in the plea agreement and

the one set forth in the PSR, and specifically referred to Nieves'

prior convictions specified in the PSR as qualifying offenses under

U.S.S.G. § 2K2.1(a)(1)(B).    Nieves did not object.   The District

Court then sentenced Nieves to 70 months' imprisonment.      Nieves

now challenges his sentence on appeal.


                               - 4 -
                                 II.

           Nieves first challenges the classification of his prior

convictions as ones that suffice to trigger the application of

U.S.S.G. § 2K2.1(a)(1)(B).    However, Nieves failed to raise this

objection below.   The government contends that, in consequence,

Nieves has waived this challenge.      See United States v. Turbides-

Leonardo, 468 F.3d 34, 38 (1st Cir. 2006).      Nieves responds that

he merely forfeited it and thus that we must review it for plain

error.   See United States v. Olano, 507 U.S. 725, 732 (1993).    We

need not address whether or not Nieves' failure to object to the

PSR constitutes a waiver, because Nieves fails to demonstrate that

plain error occurred.1    See United States v. Delgado-López, 837
F.3d 131, 135 n.2 (1st Cir. 2016) (declining to decide whether

defendant waived or forfeited objection to PSR where objection was

meritless in any case).      And so we proceed to our reasons for

rejecting the substance of his challenge.

                                 A.

           Nieves first contends that his conviction for fourth-

degree aggravated battery under Article 122 of the Puerto Rico

Penal Code, see P.R. Laws Ann. tit. 33, § 4750, cannot constitute


     1 On plain error review, Nieves must show (1) that an error
occurred (2) which was clear or obvious and which not only (3)
affected the defendant's substantial rights, but also (4)
seriously impaired the fairness, integrity, or public reputation
of judicial proceedings. United States v. Serrano-Mercado, 784
F.3d 838, 845 (1st Cir. 2015).


                                - 5 -
a "crime of violence" under U.S.S.G. § 2K2.1(a)(1)(B), as defined

in U.S.S.G. § 4B1.2.          Under what is known as § 4B1.2's force

clause, a prior conviction constitutes a "crime of violence" if

the conviction is "punishable by imprisonment for a term exceeding

one year" and "has as an element the use, attempted use, or

threatened use of physical force against the person of another."

U.S.S.G. § 4B1.2(a)(1) (effective Nov. 1, 2014).                  In addition,

under what is known as the guideline's residual clause, a prior

conviction constitutes a crime of violence if the conviction

"involves   conduct    that    presents    a    serious    potential       risk   of

physical injury to another."          Id. § 4B1.2(a)(2).       Nieves contends

that the aggravated battery conviction cannot constitute a "crime

of violence" under either clause.

            With respect to the residual clause, Nieves contends

that it is unconstitutionally vague under Johnson v. United States,

135 S. Ct. 2551 (2015), which held unconstitutional a similarly

worded   clause   in   the    Armed    Criminal       Career   Act,   18    U.S.C.

§ 924(e)(2)(B)(ii), see id. at 2557.            But although the government

makes no argument to the contrary in its brief, the Supreme Court,

following   the   briefing     in   this      case,   squarely   rejected         the

contention that Johnson invalidates the residual clause in the

Sentencing Guidelines.        See Beckles v. United States, 137 S. Ct.
886, 890 (2017).       Thus, we reject Nieves' argument that, due to

Johnson, his aggravated battery conviction cannot qualify under


                                      - 6 -
the residual clause.      Cf. United States v. Thompson, No. 13-1822,

2017 WL 1076336, at *2 (1st Cir. Mar. 22, 2017) (declining, after

Beckles, to be bound by the government's pre-Beckles concession

that Johnson invalided the residual clause in the Sentencing

Guidelines).

              Moreover, even if we were to set aside the residual

clause and focus solely on the force clause, as the parties did in

their briefs to us, Nieves still cannot show plain error.                  To

determine whether a prior conviction counts as a crime of violence

under   the    force   clause,   we    must   apply   what   is   called   the

"categorical approach," under which "[w]e look to the elements of

the prior convictions as defined by the relevant statute" and

compare those elements "to the elements of the crimes described in

the guideline's definition."      United States v. Castro-Vazquez, 802
F.3d 28, 35 (1st Cir. 2015).          But, as the government points out,

on its face, Article 122 does not appear to apply to mere offensive

touching -- which we have held sweeps too broadly to constitute a

"crime of violence," see United States v. Fish, 758 F.3d 1, 9 (1st

Cir. 2014) -- because Article 122 applies only where the defendant

has injured another in a manner that "requires medical attention

[or] specialized professional outpatient treatment."               P.R. Laws

Ann. tit. 33, § 4750.        And Nieves makes no argument as to how

Article 122 -- despite applying only where an injury requires

medical attention or treatment -- sweeps more broadly than the


                                      - 7 -
definition provided in the force clause.      As Nieves fails to argue

how the statute applies to conduct beyond that encompassed by the

force clause -- much less "point to his own case or other cases in

which the state courts in fact did apply the statute" in such a

manner, see Gonzalez v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)

-- Nieves has not shown plain error.

                                    B.

          Nieves next contends that the District Court erred by

finding that his other prior felony conviction qualified as a

predicate offense under § 2K2.1(a)(1)(B).         The PSR described that

conviction as being for "[a]ttempt to possess with intent to

distribute controlled substances," in violation of Article 406 of

the Puerto Rico Controlled Substances Act.           See P.R. Laws Ann.

tit. 24, § 2406.   Nieves does not contest this characterization of

his prior conviction.    He contends only that the conviction cannot

constitute a "controlled substance offense" under U.S.S.G. § 4B1.2

because it was for attempt to possess controlled substances with

intent to distribute.    We do not agree.

          The commentary to U.S.S.G. § 4B1.2 makes clear that a

"controlled substance offense" "include[s] the offenses of aiding

and abetting, conspiring, and attempting to commit such offenses."

U.S.S.G. § 4B1.2 cmt. 1 (emphasis added).         And while commentary to

the Guidelines "must not be confused with gospel," such commentary

"is   generally    authoritative"    where   it     is   not   "arbitrary,


                                - 8 -
unreasonable, inconsistent with the guideline's text, or contrary

to law."    United States v. Duong, 665 F.3d 364, 368 (1st Cir. 2012)

(citation omitted).         We have, moreover, previously treated this

particular commentary to § 4B1.2 as authoritative.               See United

States v. Piper, 35 F.3d 611, 617 (1st Cir. 1994) (relying on the

commentary to § 4B1.2 in concluding that an Article 406 conviction

for conspiracy to possess with intent to distribute over 100

kilograms     of   marijuana     constitutes   a   controlled     substance

offense).     Thus, Nieves fails to show plain error here as well.

                                     C.

            Nieves finally argues that the District Court erred in

classifying the two prior felony convictions as qualifying ones

under U.S.S.G. § 2K2.1(a)(1)(B) because the District Court merely

relied on the PSR's classification of those offenses and thus

failed to fulfill what he contends was the District Court's

obligation to apply the categorical approach to determine whether

those offenses were qualifying.           But Nieves did not make this

argument below, and, reviewing for plain error, see United States

v. Dávila-González, 595 F.3d 42, 47 (1st Cir. 2010), we find none.

Even if we were to assume that the District Court had such an

obligation and failed to perform it, we have already explained

that Nieves provides us with no basis for concluding that his prior

convictions    were   not    qualifying   predicate   offenses   under   the

categorical approach.        He thus cannot show that his substantial


                                    - 9 -
rights were affected by any error.            See United States v. Davis,

676 F.3d 3, 9-10 (1st Cir. 2012) (holding that a defendant failed

to show plain error -- and specifically, that his substantial

rights had been affected -- because he could not show that any

error in determining whether his prior conviction qualified as a

predicate for the career-offender enhancement was prejudicial).

                                    III.

             Separately, Nieves contends that the District Court

erred by failing to give sufficient weight to mitigating factors,

as required by 18 U.S.C. § 3553(a).           Specifically, Nieves argues

that the District Court failed to consider that Nieves "suffers

from mild retardation and . . . went to school to a Special

Education program until the 10th grade," was raised by a single

mother "in a struggling situation," and has sought guidance and

religion.     But Nieves did not raise this objection below either,

and so, here, too, our review is only for plain error.            See Dávila-

González, 595 F.3d at 47.      We, again, find none.

             The District Court stated at sentencing that it was

considering    the   §   3553(a)   factors,    and   explicitly    noted   the

following:

     [T]he defendant is 28 years of age, has one child, has
     a 10th grade education, he abandoned school in the 11th
     grade. He was unemployed at the time of arrest, prior
     to that he was occasional[ly] employed doing odd jobs.
     The defendant is in good physical health. However, he
     submitted to mental health treatment as a child. He had
     learning disabilities and hyperactivity.        He also


                                   - 10 -
     received mental health treatment for anxiety as an adult
     under State custody.

The District Court did not refer individually to every mitigating

factor Nieves now identifies.    But the District Court did take the

§ 3553(a) factors into consideration.     And, "[t]hough we require

consideration of the § 3553(a) factors, we do not require . . .

that each factor be individually mentioned."        United States v.

Lozada-Aponte, 689 F.3d 791, 793 (1st Cir. 2012).    Accordingly, no

plain error occurred.

                                 IV.

          The sentence is affirmed.




                                - 11 -